Exhibit 10.2

CONSENT TO ASSIGNMENT

This Consent to Assignment (this “Consent”) is made as of September 30, 2016, by
ARE-MA REGION NO. 50, LLC, a Delaware limited liability company, having an
address of 385 East Colorado Boulevard, Suite 299, Pasadena, California 91101
(“Landlord”), to BLUEBIRD BIO, INC., a Delaware corporation, having an address
of 150 Second Street, First Floor, Cambridge, MA 02141 (“Bluebird”), and
FOUNDATION MEDICINE, INC., a Delaware corporation, having an address of 150
Second Street, Cambridge, MA 02141 (“Assignee”), with reference to the following
Recitals.

R E C I T A L S

A. Bluebird is the holder of the tenant’s interest in, to, and under that
certain Lease Agreement dated as of June 3, 2013 by and between Landlord, as
landlord, and Bluebird, as tenant as amended by a First Amendment to Lease dated
November 15, 2013 and a Second Amendment to Lease dated June 9, 2014 (as so
amended, the “Bluebird Lease”) with respect to premises on the third floor and
portions of the first floor in the building located at 150 Second Street,
Cambridge, Massachusetts as such premises is more particularly described in the
Bluebird Lease (the “Bluebird Premises”);

B. Bluebird desires to assign its interest in the Bluebird Lease and its
interest in the premises demised thereunder to Assignee, all as more
particularly described in and pursuant to the provisions of that certain
Assignment and Assumption of Lease of even date herewith (the “Assignment”), a
copy of which is attached hereto as Exhibit A.

C. Bluebird desires to obtain Landlord’s consent to the Assignment, as required
under Article 17 of the Bluebird Lease.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Bluebird, Assignee and Landlord
hereby agree as follows, and Landlord hereby consents to the assignment of the
Bluebird Lease to Assignee, such consent also being subject to and upon the
following terms and conditions to which Bluebird and Assignee hereby agree:

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Bluebird Lease unless the context clearly
indicates otherwise.

2. The consent given herein shall not be effective, nor shall Assignee take
possession of the Premises, (a) until the Effective Date (as such term is
defined in the Assignment), and (b) unless and until Landlord shall have
received: (i) a fully executed counterpart of the Assignment, and (ii) a fully
executed counterpart of this Consent. Bluebird and Assignee represent and
warrant to Landlord that the copy of the Assignment attached hereto

 

   1   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

as Exhibit A is true, correct and complete in all material
respects. Notwithstanding anything to the contrary contained herein or in the
Assignment or Bluebird Lease:

(a) The assignment of the Bluebird Lease and the Effective Date hereunder and
under the Assignment shall not occur until Bluebird has yielded up and
surrendered the Bluebird Premises and possession thereof as required under
Article 20 of the Bluebird Lease (the “Yield Up”). Bluebird agrees that the
Yield Up will occur on or before May 1, 2017. If the Yield Up does not occur on
or before May 1, 2017, Bluebird shall continue to pay to Landlord the Base Rent
and Additional Rent under the Bluebird Lease as and when the same are due, and
the charge for the Second 100% Amount (as defined below) shall not apply until
after July 31, 2017. If the Yield Up has not occurred by July 31, 2017, Bluebird
shall: (i) continue to pay to Landlord the Base Rent and Additional Rent under
the Bluebird Lease as and when the same are due; and (ii) pay to Assignee, at
the times set forth below, the amounts equal to 100% of the then monthly base
Rent under the Bluebird Lease (the “Second 100% Amount”), which Second 100%
Amount shall be calculated on a day-for-day basis for each day in each month in
the period from August 1, 2017 through the earlier of: (I) the date that the
Yield Up occurs, or (II) the date that the Assignment is terminated by Assignee
pursuant to Section 1 of the Assignment (the “Overstay Charge Period”). The
monthly Base Rent due under the Bluebird Lease and the Second 100% Amount are
together referred to herein as the “200% Base Rent”. The 200% Base Rent shall be
in addition to all Additional Rent as may be due under the Bluebird
Lease. Payment of the 200% Base Rent for any partial month shall be prorated on
the basis of the actual number of days in that calendar month. Any Second 100%
Amount due from Bluebird to Assignee hereunder shall be paid by Bluebird to
Assignee: (A) if the Yield Up occurs on or before January 31, 2018, the Second
100% Amount shall be paid on the day of the Yield Up in full for the Overstay
Charge Period, or (B) if the Yield Up does not occur on or before January 31,
2018, the Second 100% Amount shall be paid on the first day of each month in an
amount equal to the aggregate amount of the Second 100% Amount owing for the
immediately preceding month. The first such monthly payment shall also include
any Second 100% Amount not previously paid for the part of the Overstay Charge
Period occurring prior to the date of such payment.

(b) In the event that Assignee exercises its right to terminate and cancel the
Assignment pursuant to Section 1 of the Assignment, the Effective Date shall be
deemed not to have occurred, the consent to the Assignment provided for herein
shall be deemed not to have become effective and the terms and conditions of
this Consent shall be deemed to be terminated and cancelled, including without
limitation any covenants not to proceed against any party hereto or any releases
contained herein. Simultaneously with the sending of any notice to Bluebird of
Assignee’s exercise of its right to terminate and cancel the Assignment pursuant
to Section 1 of the Assignment, Assignee shall deliver a copy of such notice to
Landlord.

 

   2   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

(c) At the request of Bluebird, Assignee or Landlord following the occurrence of
the Effective Date, Bluebird, Assignee and Landlord each agrees to execute a
written confirmation of the Effective Date as determined pursuant to the
Assignment.

3. Except as otherwise expressly provided in this Consent, all of the terms,
conditions and agreements contained in the Assignment shall be subordinate and
at all times subject to all of the covenants, agreements, terms, provisions and
conditions contained in the Bluebird Lease.

4. Nothing contained herein or in the Assignment shall be construed to (i)
affect Assignee’s obligation to obtain any required consents for any assignments
or sublettings subsequent to the Assignment, or (ii) waive any breach by
Assignee of the Bluebird Lease occurring on or after the Effective Date or any
breach by Bluebird of the Bluebird Lease occurring prior to the Effective Date,
or (iii) waive any rights or remedies of Landlord under the Bluebird Lease
against any person, firm, association or corporation liable for the performance
thereof (except as otherwise expressly provided in Section 6 below as to
Bluebird with respect to a breach by Assignee occurring from and after the
Effective Date or as to Assignee with respect to a breach by Bluebird occurring
prior to the Effective Date), or (iv) enlarge or increase Landlord’s obligations
or liabilities under the Bluebird Lease.

5. Notwithstanding anything in the Assignment or the Bluebird Lease to the
contrary:

(a) As of the Effective Date, Assignee does hereby expressly assume and agree to
be bound by and to perform and comply with, for the benefit of Landlord, each
and every obligation of the tenant under the Bluebird Lease first arising and
accruing from and after the Effective Date. Assignee does not assume or agree to
be bound by or perform any obligations of Bluebird under the Bluebird Lease
first arising and accruing prior to the Effective Date.

(b) Bluebird and Assignee agree to each of the terms and conditions of this
Consent, and that, in the event of any conflict between the terms of the
Assignment and this Consent, and in the event of any conflict between the terms
of the Bluebird Lease and this Consent, the terms of this Consent shall control.

(c) As of the Effective Date, Section 16.1 of the Bluebird Lease (titled “Events
of Default”) shall be modified to re-number Section 16.1(h) as Section 16.1(i)
and to insert the following as Section 16.1(h) in the definition of a “Default”
under the Bluebird Lease:

(h) “ Foundation Medicine Lease Default. A Default (as such term is defined in
the FMI Lease) shall occur under that certain Lease between Landlord (as

 

   3   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

successor-in-interest to 150 Second Street, LLC as landlord) and Foundation
Medicine, Inc. as tenant, dated March 27, 2013, as amended from time to time
(the “FMI Lease”).

(d) As of the Effective Date, Section 16.1(c) of the Bluebird Lease shall be
deleted in its entirety and shall be replaced with the following:

“(c) [Intentionally Omitted]”

(e) As of the Effective Date, the standby letter of credit No SVBSF008113 issued
by Silicon Valley Bank as amended and held by Landlord as the Security Deposit
under the FMI Lease (the “FMI Letter of Credit”) shall be amended, at Assignee’s
sole cost and expense, by an amendment to the FMI Letter of Credit issued by the
issuing bank, which amendment shall: (i) increase the amount of such FMI Letter
of Credit to $1,771,009, (ii) modify the references in the FMI Letter of Credit
to the “Lease” so that all such references to the “Lease” mean the FMI Lease or
the Bluebird Lease or both the FMI Lease and the Bluebird Lease, and (iii)
extend the final expiration date of the FMI Letter of Credit (after any prior
extensions) to a date that is no earlier than July 31, 2024 (the “FMI Letter of
Credit Amendment”). The Security Deposit under the Bluebird Lease and under the
FMI Lease shall collectively be in the form of the FMI Letter of Credit as so
amended (the “Amended FMI Letter of Credit”), which shall otherwise be in
compliance with the terms of the Bluebird Lease and the FMI Lease, and which,
upon the delivery of such FMI Letter of Credit Amendment by Assignee as provided
below, shall be deemed to be the “Letter of Credit” referenced in both the
Bluebird Lease and the FMI Lease. Landlord shall be entitled to draw upon such
Amended FMI Letter of Credit as provided in Article 27 of the FMI Lease, with
respect to any Default by Assignee under the Bluebird Lease related to facts,
circumstances or events first arising or occurring from and after the Effective
Date, and with respect to any Default occurring under the FMI Lease.

(f) At least 20 days prior to May 1, 2017, Assignee shall deliver to Landlord
the proposed form of the FMI Letter of Credit Amendment as provided by the
issuing bank in draft form, which Landlord agrees promptly to review for
conformance with the terms and conditions of this Consent and Article 27 of each
of the Bluebird Lease and the FMI Lease. At least 5 business days prior to the
Effective Date, Assignee shall deliver to Landlord the original of the FMI
Letter of Credit Amendment issued by the issuing bank as approved by Landlord in
the form required under this Consent, the Bluebird Lease and the FMI Lease, and
Assignee agrees to give Bluebird contemporaneous written notice of such
delivery. Provided that such FMI Letter of Credit Amendment is so delivered, the
Amended FMI Letter of Credit shall be, as of the Effective Date, the Security
Deposit under the Bluebird Lease and the FMI Lease.

The letter of credit previously delivered by Bluebird and held by Landlord with
respect to the Bluebird Lease (the “Existing Bluebird Letter of Credit”), or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of the

 

   4   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

Bluebird Lease), shall be returned to Bluebird within 90 days after the
Effective Date (which is the same number of days within which Landlord would
have been required to return the Existing Bluebird Letter of Credit after the
expiration or termination of the Bluebird Lease).

(g) As of the Effective Date, so long as there is no further assignment of the
Bluebird Lease (other than a Permitted Assignment (as such term is defined in
the Bluebird Lease)), in the event of any express conflict between the terms of
the Bluebird Lease and the terms of the FMI Lease, the terms of the FMI Lease
shall control with respect to the following sections: Sections 4.5 (Operating
Expense Payments), 8.1 (Utilities; Services), 9.1 (Alterations and Tenant’s
Property), 12.1 (Indemnification), 16.2(b) (Late Payment Rent), 21.1
(Prohibition /Compliance/Indemnity) and Articles 13 (Insurance), 14
(Restoration) and 17 (Assignment and Subletting).

(h) As of the Effective Date, the Share of Storage Space collectively under the
Bluebird Lease and the FMI Lease shall be increased to 100%, and Assignee shall
have the right to lease all such Storage Space on the terms and conditions set
forth in the FMI Lease.

(i) Bluebird shall yield up and surrender the Bluebird Premises and possession
thereof as required under Article 20 of the Bluebird Lease prior to the
Effective Date as if the Effective Date were the day immediately following the
expiration date or termination date of the Bluebird Lease, including without
limitation surrender in compliance with the Surrender Plan as set forth in
Article 20 of the Bluebird Lease. The obligations of Bluebird under the Bluebird
Lease that by their terms survive the expiration or earlier termination of the
Bluebird Lease are those obligations of Bluebird that shall survive the
assignment of the Bluebird Lease as to Bluebird as if the Effective Date were
the day immediately following the date of expiration or termination of the
Bluebird Lease.

6. Upon a default by Assignee under the Bluebird Lease after the Effective Date,
Landlord may proceed directly against Assignee, any guarantors or anyone else
liable under the Bluebird Lease or the Assignment without first exhausting
Landlord’s remedies against any other person or entity liable thereon to
Landlord, provided, however, that notwithstanding anything to the contrary
contained in the Bluebird Lease, Landlord shall not proceed against Bluebird
with respect to, and hereby releases Bluebird from, any breach of the Bluebird
Lease by Assignee occurring from and after the Effective Date. Nothing herein
shall abrogate or limit the liability of Bluebird to Landlord under the Bluebird
Lease with respect to matters occurring prior to the Effective Date, the
responsibility for which shall survive the assignment of the Bluebird
Lease. Notwithstanding anything to the contrary contained in the Bluebird Lease,
Landlord shall not proceed against Assignee with respect to, and hereby releases
Assignee from, any breach of the Bluebird Lease by Bluebird occurring prior to
the Effective Date. The mention in this Consent of any particular remedy shall
not preclude Landlord from any other remedy in law or in equity.

 

   5   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

7. Bluebird shall pay any broker commissions or fees that may be payable as a
result of the Assignment and/or this Consent, and Bluebird hereby indemnifies
and agrees to hold Landlord harmless from and against any loss or liability
arising therefrom or from any other commissions or fees payable in connection
with the Assignment and/or this Consent which result from the actions of
Bluebird. Assignee hereby indemnifies and agrees to hold Landlord harmless from
and against any loss or liability arising from any commissions or fees payable
in connection with the Assignment and/or this Consent which result from the
actions of Assignee. Bluebird and Assignee shall not be obligated to pay
brokerage commissions or fees to Transwestern/RBJ, which shall be paid by
Landlord pursuant to a separate agreement between Landlord and Transwestern/RBJ
and in connection with the Lease dated March 27, 2013 between Assignee and
Landlord. Landlord hereby indemnifies and agrees to hold each of Bluebird and
Assignee harmless from and against any loss or liability arising from any
commissions or fees to Transwestern/RBJ which result from the actions of
Landlord.

8. Bluebird and Assignee agree that the Assignment will not be modified or
amended in any way without the prior written consent of Landlord. Any
modification or amendment of the Assignment without Landlord’s prior written
consent shall be void and of no force or effect.

9. This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord, Bluebird and Assignee.

10. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

11. This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Massachusetts, without regard to its principles of conflicts
of law.

[remainder of page intentionally left blank]

 

   6   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Bluebird and Assignee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:   ARE-MA Region No. 50, LLC   a Delaware limited liability company  
By:           Alexandria Real Estate Equities, L.P.,             a Delaware
limited partnership, managing member             By:      ARE-QRS Corp., a
Maryland corporation,          general partner          By:  

/s/ Eric S. Johnson

         Its:  

Senior Vice President

RE Legal Affairs

BLUEBIRD:   bluebird bio, Inc.,   a Delaware corporation   By:  

/s/ Jason F. Cole

  Its:  

Chief Legal Officer

ASSIGNEE:   Foundation Medicine, Inc.,   a Delaware corporation   By:  

/s/ Steven Kafka

  Its:  

President and Chief Operating Officer

 

   7   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]



--------------------------------------------------------------------------------

Exhibit A

Copy of Assignment

(incorporated by reference to Exhibit 10.3 of the Company’s Current Report on
Form 8-K, filed with the SEC on October 5, 2016)

 

 

   8   

150 Second Street,

Cambridge, MA

bluebird bio/Foundation Medicine

 

LOGO [g268030g17y05.jpg]